EXHIBIT 10.40

Officer Benefits

UAL Corporation and United Air Lines, Inc.

Travel Benefits

Positive-space travel on United Airlines, United Express and Ted is provided to
officers of UAL Corporation and United Airlines and their eligible dependents,
and cash payments are made to federal and state tax authorities on behalf of
each officer to cover the tax liability arising from usage of these travel
benefits.  This benefit includes membership to United’s Red Carpet Club.

Financial Advisory Services

Financial advisory tax preparation services are provided to certain officers of
UAL and United.  Reimbursement is limited to $7,000 in the first year the
officer is eligible for to the program and to $4,000 per year
thereafter.  Unused reimbursements may be carried over and used in succeeding
years.

Club Memberships

Payment is made by United for the cost of social and business club memberships
for certain officers where there is a benefit to be realized by the
company.  The Company does not pay dues for clubs, which discriminate on the
basis of race, sex, religion or national origin.  Such memberships are
authorized by the Chairman consistent with long-standing company policies.

Health & Welfare Benefits

The Company reimburses officers for the cost of an annual medical examination. 
Additionally, officers receive a company paid group variable universal life
insurance program which provides for insurance in an amount equal to three times
base salary.   The premium is paid by United.

Officers are provided a self-insured supplemental long-term disability plan,
which provides a supplement to the Company’s disability benefit for certain
management employees equal to 50% of monthly pay in excess of $20,000.

Company Cars

The Chairman, President and Chief Executive Officer is entitled to the use of
cars owned or leased by United.  For 2006, the Company did not own or lease any
cars for the use of an individual executive, other than the Chief Executive
Officer.  However, the Executive Vice President and Chief Operating Officer was
provided a monetary allowance in lieu of a Company-provided car in 2006.


--------------------------------------------------------------------------------